DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of application 16/566,343 (now US 10,815,203) filed 10 September 2019 which is a continuation of application 16/200,861 (now US 10,450,277) filed 27 November 2018 which is a continuation of application 15/263,033 (now US 10,301,268) filed 12 September 2016 which is a CIP of PCT/US2015/020552 filed 13 March 2015. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US applications 61 /952,763 (filed 13 March 2014), 62/061,607 (filed 8 October 2014), and 62/252,045 (filed 6 November 2015).

Terminal Disclaimer
The terminal disclaimer filed on 8 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,815,203, US 10,450,277, and US 10,301,268 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20, which are towards a method of treating a disorder or disease comprising administering to a subject a compound according to the claimed formula is free of the art and in condition for allowance. A search of the prior art reveals similar structures to those being claimed but nothing that renders obvious the structure when considering the required provisions. Boggs et al. (US 7,319,109) teaches using non-bile acid FXR agonists to treat atherosclerosis (col 3, Ins 20-27). Evans et al. (US 2005/0221328) similarly teaches synthetic FXR agonists [0062]. Regarding the claimed structure, however, the closest prior art teaches fexaramine wherein the ring at the X position is not a heterocycle. There is no teaching, suggestion, or motivation to modify the prior art structures so as to read on those that fall within the Markush group of claim 1. As such, the composition and methods of using the compound as found in the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613